DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive.  Applicant argues that Noh does not teach UE switching from the first carrier to a second carrier in accordance with RF retuning time.  However, the portion pointed to by applicant in Noh reference is not found in Noh reference.  Examiner believes that applicant has referred to a portion from a reference that is not Noh reference.  Noh does not talk about any scroll hysteresis operation anywhere in the reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 
Claims 2-4, 6-14 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-13 of U.S. Patent No. 10,693,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the claims in the present application.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (USPN 8,913,578).
Regarding claim 2, Noh teaches a method comprising: transmitting, by a user equipment (UE), a first uplink transmission over a first carrier of a wireless network during a first period, the first uplink transmission carrying at least one of a first sounding reference signal (SRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) [Fig. 10, UL CC#1, first carrier carrying first uplink signal containing SRS]; switching, by the UE, from the first carrier to a second carrier in accordance with a radio frequency (RF) retuning time [Col. 13, line 58 – Col. 14, line 3, carrier is switched from first to second carrier with different timing], wherein the RF retuning time is related to a capability of  at least one of a second SRS and a random access preamble, wherein the UE is configured with the first carrier and the second carrier [Fig. 10, UL CC#2, second uplink signal on second carrier is sent containing SRS].
Regarding claims 3 and 13, Noh teaches the first carrier and the second carrier are in same frequency band [Col. 5, lines 34-40].
Regarding claims 4 and 14, Noh teaches the first carrier and the second carrier are in different frequency band [Col. 5, lines 34-40].
Regarding claim 12, Noh teaches a user equipment (UE) comprising: a processor [Fig. 12, 910]; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: : transmit a first uplink transmission over a first carrier of a wireless network during a first period, the first uplink transmission carrying at least one of a first sounding reference signal (SRS), a physical uplink shared channel (PUSCH), or a physical uplink control channel (PUCCH) [Fig. 10, UL CC#1, first carrier carrying first uplink signal containing SRS]; switch from the first carrier to a second carrier in accordance with a radio frequency (RF) retuning time [Col. 13, line 58 – Col. 14, line 3, carrier is switched from first to second carrier with  at least one of a second SRS and a random access preamble, wherein the UE is configured with the first carrier and the second carrier [Fig. 10, UL CC#2, second uplink signal on second carrier is sent containing SRS].
Allowable Subject Matter
Claims 6-11 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact 
/Chandrahas B Patel/Primary Examiner, Art Unit 2464